Citation Nr: 0708496	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-24 481	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertensive 
cardiovascular disease (heart disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



INTRODUCTION

In the March 2003 rating decision on appeal, the RO denied 
the veteran's claims of service connection for hypertension 
and heart disease on the basis that no new and material 
evidence had been submitted.  In a March 2005 rating action, 
a copy of which was issued as part of the April 2005 
Supplemental Statement of the Case, the RO confirmed and 
continued the denials of service connection on a de novo 
basis, implicitly reopening the claims.  The Board notes, 
however, that it must initially determine whether the veteran 
has presented new and material evidence sufficient to reopen 
his claims of service connection for these conditions because 
doing so goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate them de novo.  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As such, 
the Board has identified these issues as stated on the title 
page.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1965 to October 1967.

2.  On February 27, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
	                                               MICHAEL E. 
KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


